Citation Nr: 1504848	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for a low back disability, rated as 20 percent disabling from November 16, 2005.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to January 1979.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for a lower back disability, and assigned an initial 10 percent evaluation, effective November 17, 2005. 

In an October 2007 rating decision, the RO increased the initial rating for the Veteran's back disability to 20 percent, effective August 18, 2007.

In April 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In June 2010, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a May 2012 decision, the Board granted a 20 percent rating for the Veteran's back disability, effective from November 16, 2005, and denied a rating in excess of 20 percent.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge who conducted the April 2010 Board hearing.  In order to remedy any such potential error, in a September 2013 letter, the Board notified the Veteran of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, in September 2013, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The Board's prior decision was vacated in March 2014.  

In May 2014, the Board issued a new decision to satisfy the Veteran's request, and granted a 20 percent rating for his back disability, effective from November 16, 2005, and denied a rating in excess of 20 percent.

The Veteran appealed that portion of the Board's May 2014 decision that denied an initial rating in excess of 20 percent from November 16, 2005 for his back disability to the United States Court of Appeals for Veterans Claims (court).  In a Joint Motion for Partial Remand (Joint Motion), the VA general counsel and the Veteran requested that the relevant portion of the Board's May 2014 decision be vacated and remanded to the Board.  A copy of the court's November 2014 Order is in the file.

The Board notes that, in an August 20, 2014 signed statement, the Veteran requested to testify during a video conference hearing (presumably before a Veterans Law Judge).  However, in January 2015 statements, he withdrew his hearing request.  The Board finds that all due process requirements were met regarding his hearing request.

Entitlement to TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of back disability and is presumed to be seeking the maximum rating for his back disability. AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board did not provide an adequate discussion regarding the Veteran's functional loss and whether extra-schedular consideration was appropriate pursuant to 38 C.F.R. § 3.321(b) (2014).  The parties seem to have agreed that there was evidence warranting referral for consideration of an extraschedular rating; and it does not appear that there are sufficient clinical findings to satisfy the parties' stipulations with regard to functional impairment.
The Board may not consider, in the first instance, entitlement to an extra-schedular disability rating, but must refer that question to the appropriate first line adjudicator for initial consideration.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  The record in this case raises the issue of entitlement to TDIU.

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion as to what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities would be sufficient to preclude gainful employment.

In a January 2, 2015 statement, the Veteran reported seeing a chiropractor (an apparent reference to Dr. L.C.) after a motor vehicle accident that "compounds" his condition.

An April 2014 Report of Contact indicates that the Veteran inquired about Vocational Rehabilitation and Employment (VRE) benefits.  VA has a duty to obtain the private treatment records and any VRE folder.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete an application for a TDIU.

2. Determine if the Veteran applied for Vocational Rehabilitation and Employment benefits and, if so, obtain his VRE folder.

3. Request that the Veteran complete authorization for VA to obtain all medical records regarding his treatment by Dr. L.C., Advanced Chiropractic Care, P.C., 665 Pelham Parkway N., Ste. 2C, Bronx, NY 10467 and any other non-VA treatment that are not already of record.

a. If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

4. Obtain all medical records regarding the Veteran's treatment at VA, for service connected disabilities since June 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

5. After completing the development requested above, schedule the Veteran for a VA examination by a physician to evaluate the current severity and all manifestations of his service-connected back disability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, should be sent to the examiner for review prior to the examination. 

The examiner should report the range of motion of the Veteran's back in degrees. 

The examiner should report whether there is additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should construe the Veteran's complaints of weakness, stiffness, pain, limited function, and limited range of motion during physical activity as flare-ups. 

The examiner must express the additional functional limitation (either noted on examination or as credibly reported by the Veteran) in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should solicit information from the Veteran regarding limitation of motion during flare-ups.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the back disability, if any, and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should also report any bladder or bowel impairment associated with the service-connected back disability, including whether the use of any appliances or absorbent materials is required for a voiding dysfunction and the frequency at which any such absorbent materials must be changed.


The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner finds the Veteran's reports to not be credible, the examiner should provide reasons for this finding.

6. The Veteran should also be afforded an examination to assess whether the Veteran's service-connected disabilities (schizoaffective disorder, left ankle disability, right and left knee arthritis and instability, and low back disability) would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The examiner should note review of the claims folder and provide reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

If the examiner is not able to answer these questions without resort to speculation, the reasons for this inability should be provided, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

7. Then, refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to an extra-schedular rating for low back disability, under 38 C.F.R. § 321(b)(1). 

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

